107 F.3d 18
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Michael Charles SULLIVAN, Defendant-Appellant.
No. 96-50298.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Michael Sullivan appeals his sentence for his conviction, pursuant to a guilty plea, for conspiracy to possess with intent to distribute cocaine in violation of 21 U.S.C. § 846.  Sullivan contends that the district court erred in not applying the safety valve provision of 18 U.S.C. § 3553 and U.S.S.G. § 5C1.2.  Sullivan, however, waived his right to appeal his sentence, as part of his plea agreement, if he was sentenced at a guideline offense level of 28 or less.  Sullivan was sentenced pursuant to an offense level of 25.  Sullivan, therefore, has waived his right to appeal his sentence, see United States v. Bolinger, 940 F.2d 478, 480 (9th Cir.1991), and his appeal is


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3